DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Applicant argues “the display 250 in Alelov, allegedly corresponding to the claimed indicia, is not at all dynamically changeable to indicate an expended service life of the liquid scent, allegedly corresponding to the vapor-enhancing element. Instead, and as the examiner expressly states, “a display on the housing [in Alelov] indicates the number of puffs used.” Indicating an expended service life of the number of puffs used is not equivalent to indicating an expended service life of the liquid scent in Alelov. Thus, the display 250 in Alelov cannot be considered “a dynamic indicia associated with one or both of the cartridge body portion and the control body portion, the dynamic indicia being dynamically changeable to indicate one or more of: [...] an expended service life of the vapor-enhancing element in regard to the enhancement provided to the vapor,” as the display 250 in Alelov only indicates the number of puffs used, which is a different indication than the expended service life of the liquid scent in Alelov.”
The Examiner disagrees. The number of puffs used (expended) inherently represents “expended service life”. For example, when a cartridge is full, 0 puffs have been used and 0 service life has been expended. This number increases as puffs are used and service life is expended. The claims do not require any specific indication relating to the vapor enhancing element, for example expended mass, expended volume, etc. to distinguish from Tucker in view of Alelov. Similarly, the number of puffs remaining also inherently represents “remaining service life”. Alelov further teaches indicating “the number of puffs or substance quantity remaining” [0048], which clearly reads on “remaining service life”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 31, 33, 35-37, 39-42, 44, 46-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucker (US 2013/0192620) in view of Alelov (US 2012/0048266). 
Regarding claims 30, 41, 51, and 52, Tucker teaches an electronic vapor smoking apparatus [Fig. 21], comprising: a control body portion 72 including a power source 1 [0036]; a cartridge body portion 70 having a mouth-engaging end and a longitudinally-opposed component-engaging end, the component-engaging end being adapted to operably engage the control body portion at threaded connection 205; a reservoir 22 arranged in the cartridge body portion and arranged to contain a vapor precursor composition [0058]; a heating element 14 configured to vaporize (atomizer) arranged in the cartridge body portion to heat the vapor precursor composition from the reservoir to form a vapor [0063]; a passage 21 defined in the cartridge body portion and in fluid communication with the mouth-engaging end, the vapor being transmitted through the passage to the mouth-engaging end in response to application of suction to the passage via the mouth-engaging end of the cartridge body portion [0074, 0085]; and a vapor-enhancing element 348 arranged in the cartridge body portion in communication with the passage, the vapor-enhancing element being further arranged to release an enhancement into the vapor drawn along the passage through the mouth-engaging end [0121, 0124, 0126]. 
Tucker does not teach the claimed indicia. Alelov teaches an electronic smoking article containing a liquid scent [0022] wherein a display on the housing indicates the number of puffs used or number of puffs or substance quantity remaining [0034-0035, 0048]. In other words, Alelov teaches or suggests the housing comprises an indicia indicative of an expended service life or remaining service life of the liquid, wherein the indicia is a numerical indicia associated with the housing and configured to change in number as the service life of the liquid scent/aroma is expended. Tucker teaches the vapor-enhancing element is contained in the filter material and is in liquid form to release flavors and aromas into the aerosol stream [0126]. It would have been obvious to one of ordinary skill in the art to include with the housing of modified Tucker an indicia indicative of an expended service life of the vapor-enhancing element, wherein the indicia is a numerical indicia associated with the housing and configured to change in number as the service life of the vapor- enhancing element is expended, corresponding to the claimed dynamic indicia, so that the user is kept aware of the usage of the vapor-enhancing element. The method of operating the electronic vapor smoking apparatus thereby reads on the claimed method.
Regarding claims 31 and 42, Tucker teaches the cartridge body portion is replaceable with respect to the control body portion and the component-engaging end of the cartridge body portion removably engages the component-engaging end of the cartridge body portion [0036-0037]. 
Regarding claims 33 and 44, Tucker teaches the enhancement includes a flavorant [0126]. Tucker teaches one embodiment where the enhancement does nicotine [0144]. However, nicotine is not required in all embodiments, therefore in other embodiments Tucker is considered to read on the enhancement released by the vapor-enhancing element does not include nicotine.
Regarding claims 35 and 46, Tucker teaches the vapor precursor composition comprises nicotine [0062], and the enhancement released by the vapor-enhancing element is arranged to alter a characteristic of the nicotine-including vapor [0135]. 
Regarding claims 36 and 47, Tucker teaches the atomizer is a resistive heating element comprising a metal coil electrically connected to the power source [0002, 0081, 0090]. 
Regarding claims 37 and 48, Tucker teaches directing the vapor precursor composition to the atomizer using a wick to deliver the vapor precursor composition from the reservoir to the metal coil [0063]. 
Regarding claims 39 and 49, Tucker teaches controlling actuation of power discharge from the power source using a sensor associated with a control component in response to the application of suction to the mouth-engaging end of the cartridge body portion [0036, 0087]. 
Regarding claims 40 and 50, Tucker teaches a filter element attachable to or included in the cartridge body portion, wherein the vapor-enhancing element is operably engaged with the filter element [0118, 0121].  
Claims 34 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and Alelov as applied to claims 30 and 41 above, and further in view of Alarcon (US 2011/0265806).
Tucker teaches the cartridge body portion 70 forms an electrically-conductive connection with the control body portion upon operable engagement [0036, 0081] but is silent to an electrically- actuated vapor-enhancing element. Alarcon teaches an electronic smoking device comprising a dispensing control device wherein the smoking liquid is not dispensed (i.e. actuated) until an electrical field is applied thereto [0047-0049]. It would have been of ordinary skill in the art to electrically actuate the liquid vapor-enhancing element of modified Tucker [Tucker 0126] to achieve the predictable result of retaining the vapor-enhancing element until ready for use when electrically actuated. Thus, the cartridge body portion would be arranged to form an electrically-conductive connection between the vapor-enhancing element and the control body portion upon operable engagement with the control body portion.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tucker and Alelov as applied to claim 30 above, and further in view of Cochand (US 2014/0020693).
Tucker does not teach an indicator of a vapor precursor level. Cochand teaches an electronic vapor smoking article [0044, 0059] including an indicator of a liquid aerosol-forming substrate (vapor precursor) level [0025]. It would have been obvious to one of ordinary skill in the art to include such a vapor precursor level indicator with the cartridge body portion of modified Tucker in order to keep the user aware of the remaining level of the vapor precursor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747